 



Exhibit 10.27

OPENTV CORP.
2003 INCENTIVE PLAN

Form of Incentive Stock Option Agreement

     STOCK OPTION AGREEMENT dated as of ___, 20___(the “Grant Date”), between
OpenTV Corp. (the “Company”) and ___(“Optionee”).

Recitals

               A. Optionee is an employee of the Company or one of its
Affiliates.

               B. The Company has adopted the OpenTV Corp. 2003 Incentive Plan,
effective May 6, 2003 (the “Plan”), a copy of which is attached hereto as
Exhibit A. This Agreement is entered into pursuant to Section 10.5 of the Plan.
Any capitalized terms used herein and not otherwise defined are used as defined
in the Plan.

               NOW THEREFORE, in consideration of the foregoing and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Optionee hereby agree to the following:

               1. Option Grant. The Company hereby grants to Optionee the option
(“Option”) to purchase up to ___shares (the “Shares”) of the Company’s Class A
Ordinary Shares, no par value, at an exercise price of $  per share (the
“Exercise Price”), on the terms, and subject to the conditions, set forth in
this Agreement and the Plan. The Option is intended to be an incentive stock
option as defined in Section 422 of the Code and is hereby designated an
“incentive stock option” for all purposes of the Code and the Plan, provided
that to the extent the limitations of Section 422 of the Code are exceeded, the
excess portion of the Option is intended to be a nonqualified stock option
within the meaning of Section 83 of the Code.

               2. Exercise

               (a) Vesting Schedule. The Option shall be exercisable from time
to time during its term in accordance with the following vesting schedule,
except as otherwise expressly provided in this Agreement and the Plan:
Twenty-five percent (25%) of the Option shall vest and become exercisable on the
first anniversary of the Vesting Commencement Date. At the end of each month
thereafter, the Option shall vest and become exercisable as to an additional
1/48th of the Shares until the Option is vested with respect to one hundred
percent (100%) of the Shares. If application of the vesting percentage causes a
fractional Share, such fractional Share shall be rounded down to a whole Share.
For purposes of this Section 2(a), the Vesting Commencement Date is ___.

               (b) Termination of Service. Notwithstanding Section 2(a), if
Optionee’s service for the Company and/or its Subsidiaries (whether such service
was rendered as an employee or a consultant or advisor) terminates for any
reason (“Termination of Service”) prior to the complete exercise of the Option,
then all vesting pursuant to Section 2(a) shall cease as of the date of
Termination of Service and the Option shall thereafter be exercisable only to
the extent, if any, that the Option was exercisable at the time of Termination
of Service; provided, however, that (i) if Termination of Services occurs by
reason of death or Disability then the Option shall immediately become
exercisable in full as to 100% of the Shares and (ii) upon any Termination of
Service by the Company for Cause (as defined below), the entire Option shall
immediately and automatically terminate, notwithstanding any prior vesting. In
addition, notwithstanding any other provision in this Agreement to the contrary,
the entire Option shall immediately and automatically terminate, notwithstanding
any prior vesting, if following Termination of Service the Optionee breaches any
material provision of the Employee Invention Agreement (as defined below). For
purposes of this Agreement, the term “Cause” (i) shall expressly include the
breach by Optionee of any material provision of the Employee Proprietary
Information and Inventions Agreement

1



--------------------------------------------------------------------------------



 



signed by the Optionee for the benefit of the Company and/or its Subsidiaries
(the “Employee Invention Agreement”) and (ii) shall also include any actions or
inactions constituting “cause” within the meaning ascribed thereto in the Plan
and in any employment agreement to which Optionee is a party or, in the absence
thereof, shall include but not be limited to insubordination, dishonesty,
incompetence, moral turpitude, other misconduct of any kind and the refusal to
perform his or her duties and responsibilities for any reason other than illness
or incapacity.

               (c) Exercise After Termination. Upon any Termination of Service
other than (i) a termination by the Company for Cause or (ii) a termination by
reason of death or Disability, then the Option will terminate at the close of
business on the first business day following the expiration of the ninety
(90) day period beginning on the date of such Termination of Service. Upon any
Termination of Service by reason of death or Disability, the Option shall remain
exercisable for a period of one year following Termination of Service (but not
later than the scheduled expiration of the Option).

               (d) Transfer of Employment. Notwithstanding Section 2(a), in the
event Optionee’s employment with the Company or a Subsidiary of the Company (a
“Transferring Entity”) is transferred to any other Subsidiary of the Company (a
“Transferred Entity”), then the Board shall have the right to terminate all
unvested Options held by Optionee on the effective date of transfer of
employment from the Transferring Entity to the Transferred Entity if the Board
determines, in its sole judgment, that adequate provision has been made for
Optionee to receive a new equity incentive award, whether from the Company or
from the Transferred Entity, in connection with such transfer of employment.

               (e) Method of Exercise. This Option shall be exercisable by
written notice (in the form attached as Exhibit B or other form acceptable to
the Company) which shall state the election to exercise the Option, the number
of Shares with respect to which the Option is being exercised, and such
representations, warranties and agreements as the Company may reasonably request
to comply with applicable U.S. federal or state securities laws and/or the
requirements of any stock exchange (or quotation system) upon which the Class A
Ordinary Shares are listed or included (a “Stock Exchange”). The written notice
of exercise shall be accompanied by payment of the aggregate Exercise Price for
the number of Shares for which the Option is being exercised, pursuant to one of
the methods described in Section 4 below. The Option shall only be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
Exercise Price so paid.

               (f) Compliance with Law. No Shares will be issued pursuant to the
exercise of the Option unless such issuance and such exercise shall be in
conformity with all relevant provisions of law and the requirements of any
applicable Stock Exchange. Assuming such compliance, for income tax purposes,
the Shares shall be deemed transferred to the Optionee at the close of business
(or such other time as the Board shall determine) on the date on which the
Option is exercised with respect to such Shares.

               (g) Withholding. The Company’s obligation to deliver Shares upon
exercise of the Option shall be subject to applicable federal, state and local
tax withholding requirements. Federal, state and local withholding tax due upon
any exercise of the Option may, in the discretion of the Board (or, if the Board
expressly provides, the Committee), be paid in Class A Ordinary Shares already
owned by Optionee or through the withholding of Shares otherwise issuable to
Optionee, upon such terms and conditions as the Board (or the Committee) shall
determine. If Optionee shall fail to pay, or make arrangements satisfactory to
the Board or the Committee for the payment to the Company of all such federal,
state and local taxes required to be withheld by the Company, then the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to Optionee an amount equal in value to any federal,
state or local taxes of any kind required to be withheld by the Company with
respect to any exercise of the Option.

               3. Optionee’s Representations. If, at the time the Option is
exercised, the issuance of Shares upon exercise of the Option has not been
registered pursuant to an effective registration statement under the Securities
Act of 1933, as amended, then concurrently with the exercise of all or any
portion of the Option, Optionee shall deliver to the Company a signed Investment
Representation Letter in the form of Exhibit C attached hereto.

2



--------------------------------------------------------------------------------



 



               4. Method of Payment. Payment of the Exercise Price shall be made
only by one or more of the following methods, or a combination thereof, as
Optionee shall from time to time elect:

               (a) cash;

               (b) check;

               (c) surrender of whole Shares that (A) have been owned by
Optionee for at least six months on the date of surrender (or for a shorter
period, if the Committee expressly approves the use of such Shares), and
(B) have an aggregate Fair Market Value (as determined in accordance with the
provisions of the Plan) on the date of surrender equal to the aggregate Exercise
Price of the Shares as to which the Option is being exercised (it being
understood that so-called “pyramid” or “bootstrap” exercising of options is not
permitted by this Agreement); or

               (d) delivery, together with such other documentation as the
Company in its sole and absolute discretion shall require, of irrevocable
instructions by Optionee to an approved broker to (i) sell the Shares issuable
upon exercise of the Option and (ii) deliver to the Company the amount of sale
proceeds required to pay the Exercise Price; provided, that: (A) the delivery by
the Company to the approved broker of Shares sold pursuant to the Optionee’s
instructions, (B) the broker’s delivery of the Exercise Price to the Company,
and (C) the broker’s delivery of the net proceeds of the sale to the Optionee,
take place on the same date (the “Settlement Date”) and; provided, further, that
the Settlement Date is no later than three (3) days following the date the
Optionee provides the approved broker with instructions to sell the Shares
issuable upon the exercise of the Option.

               5. Compliance with Laws. The Option may not be exercised if the
issuance of Shares upon such exercise or the method of paying the Exercise Price
for such Shares would constitute a violation of any applicable federal or state
securities or other law or regulation, including any rule under Part 207 of
Title 12 of the Code of Federal Regulations (“Regulation G”) as promulgated by
the Federal Reserve Board.

               6. Non-Transferability. Neither the Option nor any rights of
Optionee hereunder may be transferred or assigned in any manner otherwise than
by will or by the laws of descent or distribution or pursuant to a Domestic
relations order, and, except as otherwise required pursuant to a Domestic
relations order, the Option may be exercised during the lifetime of Optionee
only by Optionee (or his or her court appointed legal representative). The terms
of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

               7. Term of Option. The term of the Option shall commence on the
date of this Agreement and shall automatically expire on the tenth (10th)
anniversary of the Grant Date, to the extent not theretofore exercised.

               8. Employee Invention Agreement. Optionee hereby represents and
agrees that Optionee has executed and delivered prior to the date hereof an
Employee Invention Agreement. The Optionee expressly acknowledges that his/her
agreement to enter into and to be bound by the terms of the Employee Invention
Agreement is a condition precedent to the grant of the Option hereunder and that
without that agreement, the Company would not enter into this Agreement.

               9. Incorporation of the Plan; Entire Agreement; Governing Law.
This Agreement is an agreement entered into pursuant to the Plan, and the Option
is an Option granted under the Plan, and the Plan is hereby incorporated herein
by reference. Optionee agrees that his or her rights under the Option and this
Agreement shall be subject to such administrative rules and interpretations of
the Plan as the Board or the Committee shall adopt in accordance with the Plan.
The Plan (including any and all such rules and interpretations adopted by the
Board or the Committee), this Agreement, the Employee Invention Agreement and
any other employment agreement between the Company and Optionee that has been
approved by the Board and that expressly references the Option or this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and Optionee and Company hereby represent and warrant that no promise or
agreement not herein expressed has been made by any person with respect to this
Agreement or the subject matter hereof. If

3



--------------------------------------------------------------------------------



 



any provision of this Agreement conflicts with any requirement of the Plan, the
Plan requirements shall govern. This Option Agreement shall be governed by the
laws of Delaware applicable to contracts made and performed wholly therein.

               10. Notices. All notices, requests or demands under this
Agreement shall be in writing and will be deemed to have been duly given or
delivered (a) when delivered by hand, (b) one (1) day after being given to an
express courier with a reliable system for tracking delivery, (c) when sent by
confirmed facsimile with a copy sent by another means specified in this Section
10, or (d) five (5) days after the date of mailing by certified or registered
mail, return receipt requested, postage prepaid, and addressed as follows:

     In the case of the Company:

OpenTV Corp.
275 Sacramento Street
San Francisco, California 94111
Fax : (415) 962-5300
Attn: General Counsel

     In the case of Optionee, to the Optionee at the address indicated on the
signature page of this Agreement, or such other address, or to the attention of
such other person, as the recipient party shall have specified by prior written
notice to the sending party, as reflected in the books and records of the
Company from time to time.

               11. Optionee Employment. Nothing contained in this Agreement, and
no action of the Company, the Board or the Committee with respect hereto, shall
confer or be construed to confer on Optionee any right to continue in the
service of the Company or any of its Affiliates or interfere in any way with the
right of the Company or any Affiliate to terminate Optionee ‘s service at any
time, with or without Cause.

               12. Amendment. Notwithstanding any other provisions hereof, this
Agreement may be supplemented or amended from time to time as approved by the
Committee as contemplated by Section 10.8(b) of the Plan. Without limiting the
generality of the foregoing, without the consent of the Optionee:

                    (a) this Agreement may be amended or supplemented (i) to
cure any ambiguity or to correct or supplement any provision herein which may be
defective or inconsistent with any other provision herein, or (ii) to add to the
covenants and agreements of the Company for the benefit of Optionee or surrender
any right or power reserved to or conferred upon the Company in this Agreement,
subject, however, to any required approval of the Company’s shareholders and,
provided, in each case, that such changes or corrections shall not adversely
affect the rights of Optionee with respect to the Option evidenced hereby, or
(iii) to make such other changes as the Company, upon advice of counsel,
determines are necessary or advisable because of the adoption or promulgation
of, or change in or of the interpretation of, any law or governmental rule or
regulation, including any applicable federal or state securities laws; and

                    (b) subject to Section 10.8(b) of the Plan and any required
approval of the Company’s shareholders, the Option evidenced by this Agreement
may be cancelled by the Committee and a new Option granted in substitution
therefor, provided that the Option so substituted shall satisfy all of the
requirements of the Plan as of the date such new Option grant is made and no
such action shall adversely affect the Option to the extent then exercisable.

               13. Optionee Acceptance. Optionee shall signify acceptance of the
terms and conditions of this Agreement by signing in the space provided at the
end hereof and returning a signed copy to the Company. This Agreement may be
executed in any number of counterparts (i.e., duplicate originals) and on
separate counterparts, each of which shall be deemed to be an original
instrument and all of which shall together constitute a single agreement.

4



--------------------------------------------------------------------------------



 



               14. Severability. Any provision of this Agreement which is held
by a court of competent jurisdiction to be invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal or unenforceable in any
other jurisdiction; provided, that if any provision hereof or the application
thereof shall be so held to be invalid, void or unenforceable by a court of
competent jurisdiction, then such court may substitute therefor a suitable and
equitable provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of the invalid, void or unenforceable
provision and, if such court shall fail or decline to do so, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision.

               IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first set forth above.

OPENTV CORP.

By:______________________________
      Name:
      Title:

               Optionee has had an opportunity to obtain the advice of counsel
prior to executing this Option and fully understands all provisions of the
Option. Optionee further agrees to notify the Company upon any change in the
residence address indicated below.

      Dated:_____________________________  
_____________________________________
NAME OF OPTIONEE           Residence Address:

5



--------------------------------------------------------------------------------



 



EXHIBIT A

OpenTV Corp. 2003 Incentive Plan

[Filed as Exhibit 10.22]

 



--------------------------------------------------------------------------------



 



EXHIBIT B

OpenTV Corp.
275 Sacramento Street
San Francisco, California 94111
Fax : (415) 962-5300
Attn: General Counsel

Exercise Notice

Gentlemen:

               Effective at the close of business today, _________, 20___, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
___Class A Ordinary Shares, no par value (the “Shares”), of OpenTV Corp. (the
“Company”), pursuant to the Stock Option Agreement dated as of _________,
20___(the “Option Agreement”), between Optionee and the Company, and hereby
acknowledges, represents and agrees, for the benefit of the Company as follows:

          1. Option Agreement. Optionee has read and understands the Option
Agreement and the Plan and is bound by the terms and conditions thereof. Unless
otherwise defined herein, terms defined in the Option Agreement have the same
meanings in this Exercise Notice.

          2. Rights as Shareholder. Until the stock certificate evidencing the
Shares has been issued (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company), no right to
vote or receive dividends or any other rights as a shareholder shall exist with
respect to any Shares, notwithstanding the exercise of the Option. No adjustment
will be made for any dividend or other right for which the record date is prior
to the date the stock certificate is issued, except as provided in the Plan.

          3. Tax Consultation. Optionee understands that Optionee may incur tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee has consulted with any tax consultants Optionee deems advisable in
connection with the purchase or disposition of the Shares and is not relying on
the Company for any tax advice.

          4. Restrictive Legends and Stop-Transfer Orders.

               (a) Legends. Optionee agrees that, if, at the time the Option is
exercised, the issuance of Shares on exercise of the Option has not been
registered pursuant to an effective registration statement under the Securities
Act of 1933, as amended, the Company (or its transfer agent) may cause a legend
in substantially the form set forth below, and/or such other legend or legends
as the Company, in its sole discretion, deems necessary, proper or advisable
under U.S. federal and applicable state securities laws and regulations, to be
placed on any certificate(s) evidencing ownership of the Shares:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, and may not be sold or otherwise transferred unless
so registered or unless an exemption from the registration requirements of such
Act is available for such sale or transfer.”

               (b) Stop-Transfer Notices; Refusal to Transfer. The Company may
issue appropriate “stop transfer” instructions to its transfer agent from time
to time in order to ensure compliance with the restrictions referred to herein.
The Company shall not be required to transfer on its books any Shares that have
been sold or otherwise transferred in violation of any of the provisions of this
Exercise Notice or to treat as owner of such Shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such Shares
shall have been transferred.

 



--------------------------------------------------------------------------------



 



          5. Successors and Assigns. This Exercise Notice shall be binding upon
Optionee, his heirs, executors, administrators, successors and assigns, and
shall inure to the benefit of the Company, its successors and assigns.

          6. Governing Law; Severability. This Exercise Notice shall be governed
by and construed in accordance with the laws of Delaware applicable to contracts
made and performed wholly therein. Should any provision of this Exercise Notice
be determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain in effect.

          7. Notices. Any notice required or permitted hereunder shall be given
in writing and shall be effectively given if given in accordance with Section 10
of the Option Agreement.

          8. Further Instruments. The parties shall execute such further
instruments and take such further action as may be reasonably necessary to carry
out the purposes and intent of this Exercise Notice, the Plan and the Option.

          9. Delivery of Payment. Optionee herewith delivers to the Company the
full Exercise Price for the Shares, in accordance with Section 4 of the Option
Agreement.

          10. Entire Agreement. The Option Agreement, the Plan and, if
applicable, the Investment Representation Letter are incorporated herein by
reference. This Exercise Notice, the Option Agreement, the Plan and, if
applicable, the Investment Representation Letter constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interests except by means of a writing signed by the Company and
Optionee.

B-2



--------------------------------------------------------------------------------



 



      Submitted by:   Accepted by:       OPTIONEE:   OPENTV CORP.          
By:______________________________     Its:______________________________
______________________________
(Signature)           Address:           ______________________________    

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C

OpenTV Corp.
275 Sacramento Street
San Francisco, California 94111
Fax : (415) 962-5300
Attn: General Counsel

Investment Representation Letter

Gentlemen:

               In connection with the purchase of Class A Ordinary Shares, no
par value (the “Shares”), of OpenTV Corp. (the “Company”), by exercise of that
certain Stock Option Agreement dated as of _________20___, between the
undersigned (“Optionee”) and the Company, Optionee hereby represents and
warrants to the Company as follows:

               (a) Optionee is knowledgeable with respect to the business of the
Company and financial affairs and has acquired sufficient information about the
Company to reach an informed and knowledgeable decision to acquire the Shares.
Optionee is acquiring the Shares for investment for Optionee’s own account only
and not with a view to, or for resale in connection with, any “distribution”
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).

               (b) Optionee acknowledges and understands that the Shares
constitute “restricted securities” under the Securities Act and have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Optionee’s investment intent as expressed herein. In this connection,
Optionee understands that, in the view of the Securities and Exchange
Commission, the statutory basis for such exemption may be unavailable if
Optionee’s representation was predicated solely upon a present intention to hold
these Shares for the minimum capital gains period specified under tax statutes,
for a deferred sale, for or until a given increase or decrease in the market
price of the Shares, or for a period of one year or any other fixed period in
the future.

               (c) Optionee is familiar with the provisions of Rule 144
promulgated under the Securities Act, which, in substance, permits limited
public resale of “restricted securities” acquired, directly or indirectly from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions, including: (1) the resale to occur not less than one year
after the Shares were acquired, (2) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate, or a nonaffiliate who has held the Shares less than
two years, (3) the availability of certain public information about the Company,
(4) the amount of Shares being sold during any three-month period not exceeding
the limitations specified in Rule 144(e), and (5) the timely filing of a
Form 144, if applicable.

               (d) Optionee further understands that in the event all of the
applicable requirements of Rule 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A or some other registration
exemption will be required in connection with any transfer of Shares; and that,
notwithstanding the fact that Rule 144 is not exclusive, the Staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk. Optionee understands
that no assurances can be given that any such other registration exemption will
be available in such event.

C-1



--------------------------------------------------------------------------------



 



Signature of Optionee:


___________________________

Date: ___________, 20___

C-2